MEMORANDUM **
California state prisoner Albert K. Johnson appeals pro se the district court’s dismissal of his 42 U.S.C. § 1983 action alleging that prison officials were deliberately indifferent to his safety, resulting in an altercation between Johnson and another inmate. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s 28 U.S.C. § 1915A dismissal, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we reverse and remand.
In his amended complaint, Johnson alleged that Defendants knew of and disregarded an excessive risk to his safety, and he specified the nature and extent of his injuries, thereby curing the deficiencies identified in the magistrate judge’s December 7, 2001 order granting leave to file an amended complaint. Because the amended complaint states a claim upon which relief may be granted, dismissal was improper. See Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.2000) (en banc).
REVERSED and REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.